*224ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in the unauthorized practice of law. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. In that petition, the parties stipulated that respondent’s conduct violated the following Rules of Professional Conduct: Rules 1.4(b) (failure to communicate sufficient information to client), 1.8(a) (conflict of interest), 1.16(a) (undertaking representation and failing to withdraw while ineligible to practice law), 5.5(a) (engaging in the unauthorized practice of law), 8.4(a) (violation of the Rules of Professional Conduct), and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation). As a sanction, they proposed respondent be suspended from the practice of law for one year and one day, with all but six months deferred. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that William Yarno, Jr., Louisiana Bar Roll number 13731, be suspended from the practice of law in Louisiana for a period of one year and one day, with all but six months deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.